163 S.W.3d 470 (2005)
STATE of Missouri, Respondent,
v.
James McCAW, Appellant.
No. ED 83970.
Missouri Court of Appeals, Eastern District, Division Four.
April 5, 2005.
Application for Transfer Denied May 16, 2005.
Michael A. Gross, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Linda Lemke, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before LAWRENCE E. MOONEY, P.J. and LAWRENCE G. CRAHAN, J. and MARY K. HOFF, J.
Application for Transfer to Supreme Court Denied May 16, 2005.

ORDER
PER CURIAM.
James McCaw (Defendant) appeals from the trial court's judgment and sentence imposed after a jury found him guilty of *471 three counts of felony stealing, in violation of Section 570.030,[1] and one count of felony receiving stolen property, in violation of Section 570.080. The trial court found Defendant to be a prior and persistent offender, subject to an extended term of imprisonment, and sentenced Defendant to four consecutive seven-year terms, to be served consecutively to a sentence Defendant was serving from a conviction in federal court.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no jurisprudential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All subsequent statutory references are to RSMo 2000, unless otherwise noted.